*444Respondent, who was incarcerated at the time of the December 17, 2007 hearing, was entitled to an opportunity to be heard (Family Ct Act § 433 [a]). Although he wrote the court advising of his incarceration and his desire to participate in the hearing, no effort was made to produce him for the hearing or to permit him to testify by telephone or other electronic means as permitted in such circumstances (Family Ct Act § 433 [c] [ii]). “[E]ven an incarcerated parent has a right to be heard on matters concerning [his] child, where there is neither a willful refusal to appear nor a waiver of appearance” (Matter of Tristram K., 25 AD3d 222, 226 [2005]; see Matter of Jung [State Commn. on Jud. Conduct], 11 NY3d 365, 373 [2008]). Accordingly, we reverse and remand for a new hearing (see Matter of Seckler-Roode v Roode, 53 AD3d 616 [2008]). Concur — Saxe, J.P., Friedman, Acosta, Renwick and Abdus-Salaam, JJ.